In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Nadel, J.), dated January 14, 2004, which, after a nonjury trial on the issue of liability, and upon a decision of the same court dated December 18, 2003, dismissed the claim.
Ordered that the judgment is affirmed, without costs or disbursements.
On March 11, 2000 the claimant, then an inmate at Arthur Kill Correctional Facility (hereinafter Arthur Kill), fell from an upper bunk and fractured his finger. In accordance with the policy of the Department of Correctional Services, Division of Health Services, Dr. Francois Thebaud, an attending physician at Arthur Kill, issued a medical order directing that the claimant be transferred to a lower bunk for observation. However, the order was not immediately implemented and on March 14, 2000 the claimant again fell out of his upper bunk and sustained serious injuries.
The claimant filed a claim against the State of New York alleging that it was negligent in failing to transfer him immediately to a lower bunk after his first fall. At trial, the claimant testified that, as he woke up on the morning of March 11, 2000, he felt “kind of disoriented” and thus fell from his upper bunk. He further asserted that, shortly after his first fall, he reported to medical staff that the fall was caused by a seizure, and that he thus believed that the medical order directing his *502placement in a lower bunk was intended to prevent a second fall that might be caused by a subsequent seizure. The claimant testified that his second fall was also caused by a seizure.
Dr. Thebaud, on the other hand, testified that the claimant reported that his first accident was the result of dizziness, and that the claimant only “thought” that he was having a seizure at the time. According to Dr. Thebaud, the claimant’s medical records were devoid of both a history of seizure disorders or treatment for such disorders, and the maintenance medication taken by the claimant was not necessarily indicative of the existence of a seizure disorder. The doctor testified that his medical order directing Arthur Kill staff to assign the claimant to a lower bunk was premised solely on the difficulty the claimant would have in climbing to the upper bunk as a consequence of his fractured finger, and that it was not necessary that the transfer to a lower bunk be made immediately.
The Court of Claims found in favor of the defendant and dismissed the claim. We affirm.
In a case tried without a jury, this Court’s inquiry “is as broad as that of the trial court,” and this Court may render a judgment it finds warranted by the facts, taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses (Martinez v State of New York, 225 AD2d 877, 878-879 [1996]; see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Matter of Allstate Ins. Co. v Albino, 16 AD3d 682, 683 [2005]; Greenhill v Stillwell, 306 AD2d 434 [2003]). Here, the evidence supports the determination reached by the Court of Claims.
The State owes a duty to provide for the health and care of inmates (see Mullally v State of New York, 289 AD2d 308 [2001]; Kagan v State of New York, 221 AD2d 7, 17 [1996]). Nonetheless, “the scope of the State’s duty to protect inmates is limited to risks of harm that are reasonably foreseeable” (Sanchez v State of New York, 99 NY2d 247, 253 [2002]; see Silvera v State of New York, 306 AD2d 269 [2003]). Moreover, “[although the precise manner in which the harm occurred need not be foreseeable, liability does not attach unless the harm is within the class of reasonably foreseeable hazards that the duty exists to prevent” (Sanchez v State of New York, supra at 252; see generally Di Ponzio v Riordan, 89 NY2d 578, 583 [1997]).
Although Arthur Kill had an explicit policy to assign lower bunks to inmates suffering from seizures, the Court of Claims determined, on the basis of its assessment of the credibility of the witnesses, that the claimant did not persuasively demonstrate before the second accident that a seizure had caused his *503first accident, that he generally suffered from seizure disorders, or that he needed to be placed in a lower bunk immediately in order to minimize the danger of future seizures. The Court of Claims thus properly determined that it was not reasonably foreseeable that the claimant would again fall out of an upper bunk so soon after his first accident, or that he would fall as a consequence of a seizure.
Contrary to the argument of our dissenting colleague, the question of whether the physicians employed by the defendant properly examined or diagnosed the claimant is not raised in this action. Rather, the only issue here is whether the non-medical employees at the defendant’s correctional facility were negligent in failing immediately to implement a physician’s order to transfer the claimant to a lower bunk. On the evidence presented, the Court of Claims correctly determined that the failure of Arthur Kill to immediately transfer the claimant to a lower bunk did not constitute a breach of any duty it owed to him (see Kaminsky v State of New York, 265 AD2d 306, 306-307 [1999]; Marchione v State of New York, 194 AD2d 851, 854 [1993]; Spadaro v State of New York, 38 Misc 2d 489, 490-491 [1963], affd 28 AD2d 604 [1967]; cf. Kagan v State of New York, supra at 17-18; Night v State of New York, 35 Misc 2d 926 [1962]). Miller, J.P., Spolzino and Dillon, JJ., concur.